Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed 12/11/2019 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending, of which claims 1,3,5,6,11,12 were amended.  


Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1,12,13, the most related prior art is “Carbon Membranes for Gas Separation: Developmental Studies” (herein known as DAMLE).  

With regard to claims 1,12, DAMLE teaches a method of making a supported carbon molecular sieve membrane, the method comprising:, especially at pg 138 c1 para 4, pg 139 c 2 para 2nd to last to last para
(i) contacting a carbonized polymer to a carbon textile to form a laminate, especially at pg 138 c1 para 4, pg 139 c 2 para 2nd to last to last para
(ii) heating the polymer to a carbonization temperature for a time under an atmosphere sufficient to carbonize the polymer and polymer textile to form the supported carbon molecular sieve membrane comprised of a separating carbon 

With regard to claim 13, DAMLE teaches a supported carbon molecular sieve membrane comprised of, especially at pg 138 c1 para 4, pg 139 c 2 para 2nd to last to last para
a laminate having a carbon separating layer bonded to a carbon textile, especially at pg 138 c1 para 4, pg 139 c 2 para 2nd to last to last para

DAMLE fails to teach the claim as a whole, and most notably the portion(s): “(i) contacting a film of a carbon forming polymer with a polymer textile to form a laminate, the film and polymer textile being comprised of a polymer selected from the group consisting of a polyvinylidene chloride copolymer, polyimide, or combination thereof;” “a laminate having a carbon separating layer graphitically bonded to a carbon textile, wherein the carbon separating layer is a continuous film.”


Regarding instant claims 2,3,4,5,6,7,8,9,10,11,14,15, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776